Citation Nr: 1228536	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  09-17 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher rating for adenosquamous carcinoma of the lung, rated 0 percent disabling from December 1, 2008 until May 6, 2009, and 60 percent disabling from May 6, 2009 to August 10, 2009, to include consideration of whether reduction from 100 percent to noncompensable effective December 1, 2008, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1964 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Winston-Salem, North Carolina which reduced the Veteran's initial rating for lung cancer from 100 percent to 0 percent effective December 1, 2008.  In an April 2010 rating decision, the Veteran was granted an increased rating of 60 percent effective May 6, 2009 and 100 percent effective August 10, 2009.  The Veteran is appealing the period of time when his lung cancer was not rated 100 percent disabling.   



FINDINGS OF FACT

1.  The RO complied with the procedural requirements for reducing the Veteran's disability rating, to include proper notification of the proposal to reduce the disability rating and giving him an opportunity to submit evidence.

2.  A VA examination conducted in March 2008 showed normal pulmonary function, but did not contain a diffusion capacity of the lung for carbon monoxide (DLCO) score.

2.  A pulmonary function test on May 6, 2009 contained all required information and showed forced expiratory volume in one second (FEV-1) of 71 percent predicted, FEV-1/FVC (forced vital capacity) of 67 percent, and a DLCO of 46 percent predicted.  


CONCLUSIONS OF LAW

1.  For the period from December 1, 2008 to May 6, 2009, the criteria for reduction of the 100 percent rating for adenosquamous carcinoma of the lung were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.100, Diagnostic Code 6844 (2011).

2.  For the period from May 6, 2009 until August 10, 2009, the 100 percent rating was properly reduced, and the criteria for assignment of a rating higher than 60 percent for adenosquamous carcinoma of the lung were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.100, Diagnostic Code 6844 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in May 2007 that explained VA's duty to assist him with developing evidence in support of his claim, explained what the evidence needed to show in order to establish service connection for a claimed disability, and explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.  In May 2009 the Veteran was sent a statement of the case (SOC) that explained the rating criteria for his residuals of lung cancer.  His claim was most recently readjudicated in November 2011. 

In addition to its duty to provide the aforementioned notices to claimants, VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, private treatment records, and written statements from the Veteran.  VA examinations were provided in conjunction with the Veteran's initial claim for service connection for lung cancer as well as in August 2009 when his rating was increased to 100 percent. 

Rating Reduction

VA regulations provide that where reduction in evaluation of a service- connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons. See 38 C.F.R. § 3.105(e) (2011).  The law also requires that the veteran be given 60 days to present additional evidence showing that compensation should be continued at the present level. Id.  

In this case, the above procedural requirements were met.  The RO issued a May 2008 rating decision, which proposed the reduction in the disability rating for the Veteran's service-connected lung disease.  The Veteran was advised of the proposed reduction in May 2008, and notified that he may submit medical or other evidence showing why the RO should not make that reduction.  In response, the Veteran filed a June 2008 response, which he called a Notice of Disagreement.  In it, he argued that he was continuing to receive follow up treatment through the VA.  The RO issued a September 13, 2008 rating decision, implementing the proposed reduction, effective from December 1, 2008.  The Veteran was notified of this reduction by letter dated September 17, 2008. 

In addition, for ratings in effect for five years or more, there are other specific requirements that must be met before VA can reduce a disability rating. See 38 C.F.R. § 3.344  (2010). 

The United States Court of Appeals for Veterans Claims (Court) has held that the appropriate dates to be used for measuring the five-year time period, according to VA regulation, are the effective dates, i.e., the date that the disability rating subject to the reduction became effective is to be used as the beginning date and the date that the reduction was to become effective is to be used as the ending date. See Brown v. Brown , 5 Vet. App. 413, 417-18 (1993).  The Veteran was assigned the disability rating for his lung disease in a May 2008 rating decision, effective from May 4, 2007.  Therefore, when his rating was reduced effective December 1, 2008, it had been in effect for less than five years, and the provisions of 38 C.F.R. § 3.344 do not apply. 

In this case, then, the RO applied the regulations regarding the procedure for reductions in ratings properly.  The question that remains is whether the evidence on which the reduction was based supported the reduction. 

The Veteran contends that his residuals of lung cancer should always have been rated 100 percent disabling.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Respiratory disorders rated under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other. Where there is lung or pleural involvement, ratings under diagnostic codes 6819 and 6820 will not be combined with each other or with diagnostic codes 6600 through 6817 or 6822 through 6847. Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.96(a).

Effective October 6, 2006, VA amended 38 C.F.R. § 4.96 to add provisions that clarify the use of pulmonary function tests (PFT's) in evaluating respiratory conditions.  A new paragraph (d) to 38 C.F.R. § 4.96, entitled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" includes a provision requiring PFT's to evaluate respiratory conditions except in certain situations.  When the PFT's are not consistent with clinical findings, evaluation should generally be based on the PFT's unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case. 38 C.F.R. § 4.96 (d)(3). 

The current version of the General Rating Formula for the Respiratory System, Nontuberculous Diseases, 38 C.F.R. § 4.97, provides as follows: 

Diagnostic Code 6819 provides: 

100% Neoplasms, malignant, any specified part of respiratory system exclusive of skin growths. 

Note: A rating of 100 percent shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure. Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of §3.105(e) of this chapter.  If there has been no local recurrence or metastasis, rate on residuals. 

38 C.F.R. § 4.97, DC 6819 (2008). 

When rating post-surgical residual (lobectomy, pneumonectomy, etc.) under DC 6844, the current version of the General Rating Formula for the Respiratory System, Restrictive Lung Disease (diagnostic codes 6840 through 6845), 38 C.F.R. § 4.97, provides as follows: 

100% FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization) or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy; 

60% FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit); 

30% FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted; 

10% FEV-1 of 71- to 80- percent predicted, or; FEV-1/FVC of 71 to 80 percent, or DLCO (SB) 66- to 80-percent predicted. 

38 C.F.R. § 4.97, DC 6844.

In every instance where the rating schedule does not provide a 0 percent evaluation for a diagnostic code, a 0 percent evaluation shall be assigned when the criteria for a compensable rating are not met.  38 C.F.R. § 4.31.

The Veteran contends that he is entitled to a disability rating of 100 percent for residuals of lung cancer.  He contends that a part of his respiratory system was removed and as a result his "quality of life" was diminished.  

A May 2008 rating decision granted service connection for the residuals of lung cancer and awarded a 100 percent rating under DC 6819.  In accord with the criteria of DC 6819, the rating decision informed the Veteran that the total rating would be limited to active malignancy or antineoplastic therapy and that 6 months following completion of treatment, any residual disability would be determined by findings from a VA examination conducted at that time.  The decision informed the Veteran that his evaluation was proposed to be decreased to 0 percent based on the VA examination which had already been conducted.

At the outset, the Board notes that a 100 percent rating is only warranted for an active pathology or during treatment for an active pathology.  The evidence indicates that the Veteran's lung cancer was treated by removal of the left lower lung in April 2007, with no conclusive evidence of a recurrent active pathology.

The Veteran was first examined by VA in connection with his service connection claim in March 2008.  Pulmonary function test administered at that time was normal with respect to FEV-1 and FEV-1/FVC.  However, no DLCO was given.  At that time the Veteran reported that he was at times short of breath and used an Albuterol inhaler and a steroid type inhaler.  He had no side effects from these.  There was no indication of cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  

In May 2009 the Veteran wrote that he had cancer which resulted in part of his lung being removed and that this fact alone warranted a 100 percent rating.  He reported that he had a constant cough with phlegm, shortness of breath, and a sore chest and had to use inhalers.  

The first complete PFT that the Veteran had after the reduction in his compensation payments was on May 6, 2009, when he had a private study.  At that time, FEV-1 was 71 percent predicted, FEV-1/FVC was 67 percent, and DLCO was 46 percent predicted.  

The Veteran did not have another complete PFT until August 10, 2009, when his rating was increased to 100 percent.

The Board finds that the reduction from 100 percent to 0 percent was based on an inadequate VA examination, because that examination did not include DLCO which is an essential component of the rating formula for restrictive lung diseases.  As the examination was not sufficient for rating purposes, reduction based on that examination was not proper.  For the period of December 1, 2008 until May 6, 2009, a rating of 100 percent for residuals of adenosquamous carcinoma of the lung must be restored.

The Board further notes, however, that a pulmonary function test conducted in May 2009 supports the assignment of a rating below 100 percent effective that date.  The  May 6, 2009 PFT equates to a rating of 60 percent.  A rating higher than 60 percent is not warranted prior to August 10, 2009, when a new PFT showed that the Veteran's lung condition got worse.  

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's symptoms of a cough with phlegm and chest pain are adequately considered in the assigned 60 percent rating, which contemplates significant disability as a result of restrictive lung disease.  






ORDER

For the period December 1, 2008 until May 6, 2009, a rating of 100 percent for residuals of adenosquamous carcinoma of the lung is restored.

For the period from May 6, 2009 until August 10, 2009, a rating in excess of 60 percent for residuals of adenosquamous carcinoma of the lung is denied.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


